UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1208



DENISE M. INMAN,

                Plaintiff - Appellant,

          v.


MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Dennis L. Howell,
Magistrate Judge. (1:06-cv-00021)


Submitted:   March 19, 2008                 Decided:   March 28, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


V. Lamar Gudger, III, GUDGER & GUDGER, P.A., Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Paul B. Taylor, Assistant United States Attorney, Robert
J. Triba, Chief Regional Counsel, Jason W. Valencia, Special
Assistant United States Attorney, Assistant Regional Counsel,
SOCIAL SECURITY ADMINISTRATION, Boston, Massachusetts, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Denise M. Inman appeals the magistrate judge’s order*

denying     Inman’s    motion    for    summary    judgment,   granting    the

Commissioner’s motion for summary judgment, and affirming the

Commissioner’s        decision   denying       Inman   disability   insurance

benefits.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

magistrate judge. See Inman v. Astrue, No. 1:06-cv-00021 (W.D.N.C.

Dec. 28, 2006).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




     *
      The parties consented to have the case                   decided    by   a
magistrate judge. See 28 U.S.C. § 636(c) (2000).

                                       - 2 -